
	
		IV
		111th CONGRESS
		2d Session
		H. RES. 1744
		IN THE HOUSE OF REPRESENTATIVES
		
			December 1, 2010
			Mr. Faleomavaega (for
			 himself, Mr. Ackerman,
			 Ms. Bordallo, and
			 Mr. Sablan) submitted the following
			 resolution; which was referred to the Committee on the Judiciary
		
		RESOLUTION
		Referring the bill (H.R. 6470) entitled
		  A bill for the relief of the peoples of Bikini, Enewetak, Rongelap, and
		  Utrik, and of other affected citizens of the Republic of the Marshall
		  Islands to the chief judge of the United States Court of Federal
		  Claims.
	
	
		That the bill (H.R. 6470) entitled A
			 bill for the relief of the peoples of Bikini, Enewetak, Rongelap, and Utrik,
			 and of other affected citizens of the Republic of the Marshall Islands
			 now pending in the House of Representatives, together with all the accompanying
			 papers, is hereby referred to the chief judge of the United States Court of
			 Federal Claims.
		2.Upon receipt of the bill under the first
			 section of this resolution, the chief judge of the United States Court of
			 Federal Claims shall—
			(1)proceed under sections 1492 and 2509 of
			 title 28 of the United States Code; and
			(2)submit a report to the House of
			 Representatives, at the earliest practicable date, providing with respect to
			 the respective land claims of the peoples of Bikini, Enewetak, Rongelap, and
			 Utrik, and to the uncompensated radiation-related personal injury claims, based
			 on, arising out of, or in any way related to the United States atmospheric
			 nuclear weapons testing program conducted in the Marshall Islands between June
			 30, 1946, and August 18, 1958—
				(A)such findings of fact and conclusions as
			 shall be sufficient to inform the Congress—
					(i)of the nature, extent, and character of
			 such land claims; and
					(ii)whether such land
			 claims constitute legal or equitable claims against the United States or a
			 gratuity;
					(B)such findings of fact and conclusions as
			 shall be sufficient to inform the Congress—
					(i)of
			 the nature, extent, and character of such radiation-related personal injury
			 claims; and
					(ii)whether such
			 personal injury claims constitute legal or equitable claims against the United
			 States or a gratuity; and
					(C)the amount of compensation, if any, legally
			 or equitably due from the United States to the claimants, notwithstanding any
			 defense which the United States might otherwise have or assert including, inter
			 alia, the statute of limitations, the plea of res judicata, laches, any lapse
			 of time, espousal, political question doctrine, any jurisdictional bar, or
			 sovereign immunity, or any prior decision of any of such claims (or any related
			 claim) by any court, tribunal, or commission.
				3.The hearing officer and the review panel
			 designated under section 2509 of title 28 of the United States Code by the
			 chief judge of the United States Federal Court of Claims shall—
			(1)in assessing the claims described in
			 section 2 and informing the House of Representatives as to the legal or
			 equitable basis for such claims and the amount of compensation due, both with
			 respect to the land claims pertaining to Bikini, Enewetak, Rongelap, and Utrik,
			 and the personal injury claims, take into consideration and apply, consistent
			 with Article IV, Section 3 of the Agreement Between the Government of the
			 United States and the Government of the Marshall Islands for the Implementation
			 of Section 177 of the Compact of Free Association (signed by the United States
			 and the Republic of the Marshall Islands on June 25, 1983), the laws of the
			 Republic of the Marshall Islands (including traditional law), international
			 law, the laws of the United States, such other legal or equitable basis as is
			 deemed appropriate, and the measures of damages utilized by the Nuclear Claims
			 Tribunal established pursuant to such Agreement; and
			(2)consider and make a part of the record all
			 pertinent records of the proceedings before the Nuclear Claims Tribunal
			 pertaining to the claims described in section 2.
			
